Citation Nr: 0002251	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION


The veteran had active service from August 1941 to July 1943.  
He died April 10, 1997.

This matter comes before the Board of Veterans' Appeals on 
appeal of a September 1997 rating decision of the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement with that rating decision in November 1997.  In 
February 1998, the RO provided the appellant with a statement 
of the case, after having received additional medical 
evidence in October 1997.  In April 1998, the appellant filed 
her substantive appeal. 

The Board notes that under 38 U.S.C.A. § 1318 and its 
implementing regulation, 38 C.F.R. § 3.22, the surviving 
spouse or certain children of a deceased veteran may be 
entitled to receive dependency and indemnity compensation as 
if the cause of the veteran's death were service connected by 
demonstrating that the veteran died not as the result of his 
or her willful misconduct and that at the time of his or her 
death, the veteran was receiving or was entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or if so rated for a lesser period, was so 
rated continuously for a period of not less than 5 years from 
the date of such a veteran's discharge or other release from 
active duty.  See 38 U.S.C.A. § 1318 (West 1991) & 38 C.F.R. 
§ 3.22 (1999).  The issue of dependency and compensation 
benefits under 38 U.S.C.A. § 1318 is not now before the Board 
and is not inextricably intertwined with that on appeal.  It 
is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran's death certificate indicated that he died 
April 10, 1997 and that the immediate cause of his death was 
failure to thrive/malnutrition due to or as a consequence of 
progressive dementia.

2.  At the time of the veteran's death, service connection 
was in effect for partial gastrectomy, evaluated as 40 
percent disabling, and ventral hernia, evaluated as 10 
percent disabling.

3.  The appellant has presented no competent medical evidence 
showing that the veteran's service-connected disabilities 
played any part in or resulted in his death or that his 
malnutrition or dementia was of service onset or related in 
any way to his military service.

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant and her representative contend that a principal 
or contributing cause of the death of the veteran was his 
service-connected post-gastrectomy syndrome.

Service medical records showed that in February 1943, the 
veteran underwent a partial gastrectomy in consequence of 
having developed an ulcer.  The records described the 
veteran's ulcer both as "peptic" and "duodenal" and as 
"chronic."  It was documented at the time of the February 
1943 procedure that the ulcer was located on the anterior 
wall of the duodenum; scarring of the anterior duodenum and a 
thickening of the duodenum wall were noted.  A resection of 
the duodenum was performed and an acute colic anostosis was 
noted.  The report of a fluoroscopic examination conducted in 
March 1943 stated that the veteran's stomach was functioning 
normally, although with somewhat rapid emptying.  The service 
medical records documented that prior to the partial 
gastrectomy, the veteran had been treated for intermittent 
preprandial epigastric pain, which was usually accompanied by 
nausea and vomiting.  In February 1942, the veteran had been 
admitted to a military hospital for his stomach disorder.  In 
October 1942, he had been diagnosed with a peptic ulcer.  The 
records indicated that prior to the February 1943 surgery, 
the veteran had been treated for his stomach disorder with 
medicine and belladonna without success.  

The service medical records also showed that after the 
February 1943 surgery, the veteran continued to report many 
of the same symptoms as prior to the surgery.  These symptoms 
included epigastric pain, the veteran's symptoms of which 
were noted in hospital records for March 1943 through May 
1943.  The veteran was treated with medicine and belladonna.  
In June 1943, the veteran was adjudged unsuitable for 
service.  The reason stated in the record was that the 
veteran was unable to consume three meals per day but instead 
required smaller and more frequent feedings.  In May 1943, 
the veteran was determined by a military disability panel to 
have a disability involving "other diseases of the 
intestinal tract, non-parasitic in origin."  His July 1943 
discharge certificate stated that he was discharged from 
service on account of "other diseases of the digestive 
system" and gastric resection.  

After service, the veteran continued to report digestive 
difficulties.  A VA examination conducted in December 1943 
revealed that the veteran had complained of regular attacks 
of nausea and vomiting lasting for several days at a time.  
In hearing testimony that he gave in January 1944 in 
connection with a claim pending at that time, the veteran 
asserted that he had difficulty digesting his food because it 
would back up.  He stated that he vomited every other day and 
had dizzy spells that he associated with his digestive 
problems.  A May 1947 VA examination recorded complaints by 
the veteran of gastric pain, which he stated was ameliorated 
only through vomiting, of spells of frequent vomiting lasting 
several days at a time, and of bouts of nausea.  Nutrition 
was described as fair.  However, no diagnosis of a stomach or 
intestinal disorder was entered in the report. In April 1951, 
he was seen by John W. Ervin, M.D., who stated that the 
veteran made complaints of nausea and vomiting and an 
inability to retain and digest food.  Dr. Ervin noted 
tenderness and soreness over the veteran's epigastrium and 
stated that the veteran's prognosis was poor.  The report of 
a VA examination performed in November 1959 recorded that the 
veteran complained of digestion problems, including vomiting 
after meals.  It noted, however, that an upper GI examination 
revealed a normally functioning partial gastrectomy.  The 
examiner stated a diagnosis of residuals of a partial 
gastrectomy, with fairly frequent nausea and vomiting, 
occasional diarrhea, some circulatory disturbance, but no 
weight loss.  

In July 1996, the veteran again underwent a VA examination 
for household status or permanent aid and attendance.  The 
examination report set forth diagnoses of transient ischemic 
attack, hypertension, and dementia, and noted histories of 
gastric resection, cerebrovascular accident, and myocardial 
infarction (in 1990).  It was documented by the examiner that 
the veteran was incontinent of bladder and bowel, was 
confused and disoriented, had poor memory, and was unable to 
feed or otherwise care for himself.  It was noted in the 
examination report that he was on a "soft mechanical" diet.  

The claims file also contained the veteran's VA terminal 
hospital records.  The discharge summary recorded the 
following diagnoses and histories in the following order:  
progressive dementia; failure to thrive and malnutrition; 
congestive heart failure; urinary tract infection; diarrhea; 
blindness since strokes; hypertension, history of peptic 
ulcer disease with gastric resection in 1942 [sic] involving 
removal of 60 to 80 percent of the stomach; and pneumonia in 
1996 and 1997.

The veteran's death certificate indicated that the cause of 
the veteran's death was due to or as a consequence of failure 
to thrive and malnutrition.  No autopsy was performed.

II.  Analysis

When any veteran dies after December 31, 1956 from a service-
connected or compensable disability, dependency and indemnity 
compensation shall be payable to the veteran's surviving 
spouse, children, and parents subject to other applicable 
statutory provisions.  See 38 U.S.C.A. § 1310 (West 1991).  
The claimant must demonstrate that the veteran's death was 
caused by a disability for which service connection has been 
granted during the veteran's lifetime or is warranted.  See 
id.; see also 38 C.F.R. § 3.312 (1999).  Under applicable 
criteria, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991).  Also, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

In order for a claimant to maintain a claim for benefits for 
service-connected cause of death, the evidence of record must 
show that the claim is well grounded.  See Bostain v. West, 
11 Vet. App. 124 (1998).  That is, the evidence must show 
that the claim is at least plausible and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1991).  
Mere allegations will not well ground the claim.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Unless the Board finds 
that the claim is well grounded, it has no jurisdiction to 
proceed to adjudicate its merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Therefore, the well-groundedness of the 
claim for benefits is the threshold question in this appeal.

In order to render a claim for service connection well 
grounded, the evidence of record must show: a current 
disability; the incurrence (or, in the case of preexisting 
conditions, the aggravation) of an injury or disease during 
service or an applicable post-service presumptive period; and 
a causal nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In a claim seeking entitlement to service connection for the 
cause of death of a veteran, the first requirement of well-
groundedness, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996).  Although evidence, 
unless not credible on its face, will be accepted as true for 
the purpose of determining whether the claim is well 
grounded, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
incompetent evidence will not be considered.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).   The incurrence or aggravation 
of an injury or disease during service (if not already 
established by a prior grant of service connection for the 
condition causing death) may be supported by competent lay 
evidence where the issue is factual in nature, such as 
whether an incident or injury occurred in service.  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is required. See Grottveit, 5 
Vet. App. 91.  The third element of a well grounded claim, a 
causal nexus between the condition incurred or aggravated in 
service and the current disability resulting in death, 
requires a determination of medical causation or etiology.  
The record must contain medical evidence in the form of an 
opinion by a physician or other medical expert that this 
nexus exists.  See Caluza, 7 Vet. App. at 506.  Lay testimony 
standing alone will not be sufficient evidence of this or any 
other medical proposition required to be shown in a well-
grounded claim.  See Voerth v. West, 13 Vet. App. 117 (1999).

Having carefully reviewed the evidence of record, the Board 
finds that a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  The claimant has argued that the failure to 
thrive and the malnutrition diagnosed in the veteran during 
his terminal illness were an outgrowth and manifestation of 
his service-connected post-gastrectomy syndrome.  However, 
there is no evidence of record that the claimant is a 
physician or other medical professional, and the assertions 
of a layman, while competent evidence of symptoms, do not 
represent competent evidence of medical nexus between cause 
of death and another condition.  See Bostain, 11 Vet. App. at 
127 (lay testimony of surviving spouse is not competent to 
establish, and therefore not probative of, a medical nexus 
between the veteran's service-connected eye condition and his 
cause of death); Voerth, 13 Vet. App. 117.  

The medical evidence of record indicates the that veteran 
died of failure to thrive/malnutrition due to progressive 
dementia.  Neither of the causes of his death had any 
association with service.  Since failure to 
thrive/malnutrition was not shown in service and the 
veteran's service-connected post-gastrectomy syndrome was not 
shown to play any role in his death and malnutrition/failure 
to thrive was not medically shown to be caused by the 
veteran's service-connected post-gastrectomy syndrome, the 
claim for service connection for the cause of the veteran's 
death lacks plausibility and as such, is not well grounded.  
Therefore, service connection for the cause of the veteran's 
death is not warranted.


ORDER

As a well-grounded claim has not been presented, service 
connection for the cause of the veteran's death is denied.


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals



 

